DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending, of which claims 1 and 12 are independent. The claims being examined were amended by the preliminary amendment dated 7/20/2020.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Specification
The use of the terms PENN ENGINEERING, SOUTHCO and MCMASTER, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 11 is objected to because of the following informalities:  “the at least one piece of hardware” lacks antecedent basis and is assumed to be referring to a relationship between the structure and feature.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,713,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application (see in re Karlsson).
Instant Application 16927176
Issued Patent 10,713,394
1. A method of assisting a designer with selecting a component compatible with a feature of a structure represented in a computer model, said method being carried out by a compatible components system programmed to carry out the steps of the method, the method comprising: 
receiving a computer assisted design (CAD) model containing a representation of the structure, the representation of the structure further including the feature; 
receiving an identification of the feature of the structure with which the component is to be associated; 
retrieving attribute information of the feature; 
from among a plurality of candidate components, identifying at least one component compatible with the feature of the structure as a function of the attribute information of the feature and attribute information of the plurality of candidate components; 
displaying an indication of the at least one component compatible with the feature of the structure; 
receiving, from the designer, a selection of a chosen component from the at least one component compatible with the feature of the structure; and 
modifying the CAD model to include the chosen component combined with the feature.
1. A method of assisting a designer with selecting a component compatible with a feature of a structure represented in a computer model, said method being carried out by a compatible components system programmed to carry out the steps of the method, the method comprising:
receiving a computer assisted design (CAD) model containing a representation of the structure, the representation of the structure further including the feature;
receiving, from a designer, an identification of the feature of the structure with which the component is to be associated;
displaying the at least one compatible component compatible with the feature of the structure to a designer;
receiving, from the designer, a selection of a chosen component from the at least one component compatible with the feature of the structure; and
modifying the CAD model to include the chosen component combined with the feature, wherein modifying the CAD model further comprises: 
identifying at least a dimension of the feature that does not match at least a dimension of the component;
modifying the CAD model to match the at least a dimension of the feature of the structure to the at least a dimension of the component;
identifying a plurality of matching features, each matching feature of the plurality of features matching the feature of the structure;
modifying the CAD file to indicate the plurality of matching features by modifying a display color of each feature of the plurality of matching features to a first color;
receiving from the user a selection of at least a matching feature, of the plurality of matching features, to modify;
modifying the CAD file to indicate the at least a matching feature by modifying a display color of the at least a matching feature to a second color; receiving a user command to modify the at least a matching feature; and
modifying the CAD file to match at least a dimension of the at least a matching feature to at least a dimension of the component and to combine a component matching the component with each feature of the at least a matching feature.



Further, the following claims map from the instant application to the issued patent where I denotes instant application and P defined the issued patent: Claim 2 (I): Claim 2 (P); Claim 3 (I): Claim 3 (P); Claim 4 (I): Claim 4 (P); Claim 5 (I): Claim 5 (P); Claim 6 (I): Claim 6 (P); Claim 7 (I): Claim 7 (P); Claim 8 (I): Claim 8 (P); Claim 11 (I): Claim 9 (P).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller et al., US Patent 7,079,990 ("Haller").
1. Haller discloses A method of assisting a designer with selecting a component compatible with a feature of a structure represented in a computer model, said method being carried out by a compatible components system programmed to carry out the steps of the method, the method comprising (Haller, Abstract, Fig. 1, C5L50-C6L24): 
receiving a computer assisted design (CAD) model containing a representation of the structure, the representation of the structure further including the feature (Haller, Fig. 2, 5A model 502 and features 506 illustrated in the CAD model used in Haller; C6L41-42 "A user can construct and modify the 3D model 242 in a conventional manner."; C7L7-9 "While a design engineer is building a model using a CAD software system, features are constructed with the intention that a particular part will connect to a particular feature."; see also C8L12-15; & Fig. 7, step 704; C9L34-36); 
receiving an identification of the feature of the structure with which the component is to be associated (Haller: Fig. 4 C7L41-55; Fig. 6, steps 602 & 608; C4L33-37 "the invention features a computer-implemented method for construction of a model using a computer aided design system. The method includes constructing a feature in a three-dimensional model based on data input by a user"; C7L7-9 "While a design engineer is building a model using a CAD software system, features are constructed with the intention that a particular part will connect to a particular feature."; C8L12-15; & Fig. 7, step 704; see also C9L9-13, C9L34-36; Fig. 11, C12L11-25); 
retrieving attribute information of the feature (Haller; Abstract "a part configured to compatibly couple with the feature is automatically identified based on design attributes of the feature. The part can be selected from a parts library that includes data representing parts and their geometric characteristics."; C1L50-52 "features and parameters for each unique part are stored as one or more attributes that reference the part model."; Fig. 6, steps 604,606 & 608; C8L17-19; & Fig. 7, step 706; C9L38-41); C7L15-20 "the descriptor is a set of attributes that when taken together may be conceptualized as a descriptive text string. For example, the string 'ANSI inch W' socket head cap screw 1.85" through hole' represents descriptor attributes for a standard, size, type, and length, which together contain design intent of a hole feature."; C7L50-55 "The descriptor may be built by storing the parameters of one or more properties as feature attributes. The properties encapsulated in the descriptor may include a property that specifies an industry standard 408 ... and properties that specify a hole style 410, a fastener type 412, and a fastener size 414."); 
from among a plurality of candidate components, identifying at least one component compatible with the feature of the structure as a function of the attribute information of the feature and attribute information of the plurality of candidate components (Haller, Fig. 6 steps 608 610; C7L30-32 "parts are selected from the parts library by matching (in whole or in part) attributes derived from a feature's descriptor with attributes of pre-defined standard parts models"; Fig. 9, C11L1-22 an example sequence of the matching (i.e., comparing) operation is described where the parts library is searched for a match to the feature attributes to return a compatible part.); 
displaying an indication of the at least one component compatible with the feature of the structure (Haller, Figs. 6 step 614, 10B &10C showing parts with feature on models); 
receiving, from the designer, a selection of a chosen component from the at least one component compatible with the feature of the structure (Haller, C9L1-8 "The design engineer may accept the part by clicking a mouse button while the cursor is over the checkmark, or may reject the part by clicking a mouse button while the cursor is over the cross symbol."); and 
modifying the CAD model to include the chosen component combined with the feature (Haller, Fig. 6 step 614; C10L43-49 "After the part's model object 802 and configuration object 808 are added to the assembly model, the part is correctly positioned with respect to the feature.").

2. Haller discloses A method according to claim 1, wherein the feature of the structure is a discrete piece of geometry (Haller, C9L36-38 "Features are recognizable because the process that generates the features stores a tag that identifies the features (e.g., holes, fillets, and extrusions). C2L47-67 & C8L56-62 Haller utilizes mating inference technology that relies on identifying complimentary geometries of parts and features).

3. Haller discloses A method according to claim 2, wherein the discrete piece of geometry is a face, a hole, or an edge (Haller, C9L36-38 "Features are recognizable because the process that generates the features stores a tag that identifies the features (e.g., holes, fillets, and extrusions). C2L47-67 & C8LS6-62 Haller utilizes mating inference technology that relies on identifying complimentary geometries of parts and features).

4. Haller discloses A method according to claim 1, wherein the feature identifies whether the structure is part of an assembly (Haller, Figs. SA-SB & 8, C10L27-31 "The components in a model object, such as first component 806, determine whether the model object defines a part or an assembly.").

7. Haller discloses A method according to claim 1, wherein the attribute information comprises a geometric attribute of the feature (Haller, C7L13-20, wherein "length" is a geometric attribute of the hole feature).

9. Haller discloses A method according to claim 1, further comprising: receiving a selection of at least one component from components identified by the by the compatible components system as being compatible with the feature of the structure (Haller, Fig. 11 C12L11-31 "Referring to FIG. 11, a dialog box 1102 aids the design engineer in selecting accessory components. The modeling system may display the dialog box 1102 after the design engineer indicates which features to accessorize. The design engineer is presented with only those accessory components that make physical sense with regards to forming a connection with the connector (e.g., accessory components having the appropriate size and use, in addition to being the correct standard). In the dialog box 1102, the design engineer selects one or more accessory components using pull-down menus in the component category 1104. A quantity for each selected accessory component is specified using pull-down menus in the quantity category 1106. Additionally, the design engineer may set custom properties for each component in the properties category 1108. An example of a custom property may be a thread for a hex nut. An accessory component is coupled directly to a connector, and therefore, a choice of accessory components may be determined based on attributes of connectors, rather than based on attributes of a feature."); and 
causing the computer model to associate the at least one component with the feature of the structure (Haller, C8L9-25 “Referring to FIG. 6, a flow chart shows a procedure 600 that automatically selects a part compatible with a feature designed by a design engineer and couples that part to the feature. To begin the procedure 600, a design engineer designs a feature that is intended as a receptacle for a particular part, and the design intent is made known to the modeling system (step 602). As previously described, a hole wizard feature generator may be used to express design intent. The modeling system then builds a descriptor from the design intent data (step 604), and associates the descriptor as an attribute in the feature's data structure (step 606). Descriptors may be associated with a feature in a number of ways, e.g., including descriptor data directly in a feature's data structure, by using pointers or links between the descriptor data and the data structure, or by using database keys or other information to associate the descriptor and feature data.” The system associates the feature and the component.). 

10. Haller discloses A method according to claim 9, wherein said causing the computer model to associate the at least one component with the feature of the structure comprises causing the computer model to dynamically link the at least one component with the feature of the structure (Haller, C10L19-22 “The use of configurations permits the same model to have numerous unique sets of parameters. The use of configurable models allows parts to by dynamically created by the system.”).

11. Haller discloses  A method according to claim 9, further comprising: displaying the at least component associated with the feature of the structure and at least a portion of the structure in order to demonstrate a relationship between the structure and the at least one piece of hardware (Haller, Fig. 6, steps 612 & 614; C8L49-52; Fig. I0B; C10L43-49 "After the part's model object 802 and configuration object 808 are added to the assembly model, the part is correctly positioned with respect to the feature."; C11L61-67; C12L37-42, the "coupling relationship" between a feature and a part is the association of the component with the feature. Thus, the pieces of the assembly being displayed positioned with respect to the feature demonstrate the relationship.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haller at al., US Patent 7,079,990 in view of McCall, II et al., US Patent 7,072,729.
5. Haller discloses A method according to claim 1. Haller does not explicitly teach the method wherein the attribute information comprises a nongeometric attribute of the feature.
McCall teaches a method wherein the attribute information comprises a nongeometric attribute of the feature (McCall: col. 4, lines 20-36; wherein "material properties" is a nongeometric attribute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haller to incorporate the use of non-geometric attributes in defining the feature as taught by McCall because a 3-dimensional object has a finite set of physical attributes. Given the finite set of physical attributes it would have been obvious to try substituting one physical attribute, a geometric attribute such as shape, with another physical attribute, a non-geometric attribute such as material type that is also commonly associated with CAD designs, with a reasonable expectation of success.

6. Modified Haller teaches A method according to claim 5, Haller, does not specifically teach the method wherein the non-geometric attribute is a type of material of the feature. 
McCall teaches wherein the non-geometric attribute is a type of material of the feature (McCall: col. 4, line 35). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Haller to incorporate the use of non-geometric attributes in defining the feature as taught by McCall because a 3-dimensional object has a finite set of physical attributes. Given the finite set of physical attributes it would have been obvious to try substituting one physical attribute, a geometric attribute such as shape, with another physical attribute, a non-geometric attribute such as material type that is also commonly associated with CAD designs, with a reasonable expectation of success.


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haller et al, US Patent 7,079,990 in view of Kask et al., US Patent 6,542,937.
8. Modified Haller teaches a method according to claim 7 as shown above. Haller does not specifically teach the method wherein the geometric attribute is a thickness of the feature. Kask teaches wherein the geometric attribute is a thickness of the feature. (Kask: col. 12, lines 34-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Haller to incorporate the use of thickness as the geometric attribute in defining the feature as taught by Kask because a 3-dimensional object has a finite set to physical attributes. Given the finite set of physical attributes it would have been obvious to try substituting one physical attribute, such as length, with another physical attribute, such as thickness, with a reasonable expectation of success.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haller et al., US Patent 7,079,990. 
12. Haller disclose A method of assisting a designer with selecting a component compatible with a feature of a structure represented in a computer model, said method being carried out by a compatible components system programmed to carry out the steps of the method, the method comprising (Haller, Abstract, Fig. 1, C5L50-C6L24): 
receiving a computer assisted design (CAD) model containing a representation of the structure, the representation of the structure further including the feature (Haller, Fig. 2, 5A model 502 and features 506 illustrated in the CAD model used in Haller; C6L41-42 "A user can construct and modify the 3D model 242 in a conventional manner."; C7L7-9 "While a design engineer is building a model using a CAD software system, features are constructed with the intention that a particular part will connect to a particular feature."; see also C8L12-15; & Fig. 7, step 704; C9L34-36); 
receiving an identification of the feature of the structure with which the component is to be associated (Haller: Fig. 4 C7L41-55; Fig. 6, steps 602 & 608; C4L33-37 "the invention features a computer-implemented method for construction of a model using a computer aided design system. The method includes constructing a feature in a three-dimensional model based on data input by a user"; C7L7-9 "While a design engineer is building a model using a CAD software system, features are constructed with the intention that a particular part will connect to a particular feature."; C8L12-15; & Fig. 7, step 704; see also C9L9-13, C9L34-36; Fig. 11, C12L11-25); 
retrieving attribute information of the feature (Haller; Abstract "a part configured to compatibly couple with the feature is automatically identified based on design attributes of the feature. The part can be selected from a parts library that includes data representing parts and their geometric characteristics."; C1L50-52 "features and parameters for each unique part are stored as one or more attributes that reference the part model."; Fig. 6, steps 604,606 & 608; C8L17-19; & Fig. 7, step 706; C9L38-41); C7L15-20 "the descriptor is a set of attributes that when taken together may be conceptualized as a descriptive text string. For example, the string 'ANSI inch W' socket head cap screw 1.85" through hole' represents descriptor attributes for a standard, size, type, and length, which together contain design intent of a hole feature."; C7L50-55 "The descriptor may be built by storing the parameters of one or more properties as feature attributes. The properties encapsulated in the descriptor may include a property that specifies an industry standard 408 ... and properties that specify a hole style 410, a fastener type 412, and a fastener size 414."); 
from among a plurality of candidate components, identifying at least one component compatible with the feature of the structure as a function of the attribute information of the feature and attribute information of the plurality of candidate components (Haller, Fig. 6 steps 608 610; C7L30-32 "parts are selected from the parts library by matching (in whole or in part) attributes derived from a feature's descriptor with attributes of pre-defined standard parts models"; Fig. 9, C11L1-22 an example sequence of the matching (i.e., comparing) operation is described where the parts library is searched for a match to the feature attributes to return a compatible part.); 
receiving, from the designer, a selection of a chosen component from the at least one component compatible with the feature of the structure (Haller, C9L1-8 "The design engineer may accept the part by clicking a mouse button while the cursor is over the checkmark, or may reject the part by clicking a mouse button while the cursor is over the cross symbol."); and 
modifying the CAD model to include the chosen component combined with the feature (Haller, Fig. 6 step 614; C10L43-49 "After the part's model object 802 and configuration object 808 are added to the assembly model, the part is correctly positioned with respect to the feature.").
Haller does not explicitly disclose, but teaches to a person of ordinary skill in the art transmitting an indication of the at least one component compatible with the feature of the structure to computer modeling software (Haller: Fig. 6, steps 612 & 614; C8L49-52, wherein inserting the part into the computer model with respect to the feature is "transmitting an indication" of compatibility to the computer modeling software).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to understand that the system inserting parts into the computer model in relation to the feature of interest is a transmittal of an indication by the visual association.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibson et al., US Patent 8,645,107 teaches a method of automatically adding constraints between entities in a subject CAD model
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148